    Case 2:20-cv-01653-JAD-BNW Document 18 Filed 07/06/21 Page 1 of 3


      LEW BRANDON, JR., ESQ.
1     Nevada Bar No. 5880
2     SARA PASQUALE, ESQ.
      Nevada Bar No. 14412
3     BRANDON | SMERBER LAW FIRM
      139 East Warm Springs Road
4     Las Vegas, Nevada 89119
5     Office (702) 380-0007/Fax (702) 380-2964
      l.brandon@bsnv.law
6     s.pasquale@bsnv.law
      Attorneys for Defendant,
7     ALBERTSONS, LLC
8
                                 UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA

10     KESIA GLADNEY,                                CASE NO. 2:20-cv-01653-JAD-BNW
11
                                  Plaintiff,         STIPULATION TO EXTEND DISCOVERY
12                                                   PLAN AND SCHEDULING ORDER
       v.                                            (THIRD REQUEST)
13
       ALBERTSONS, LLC, a Delaware                   SUBMITTED IN COMPLIANCE WITH LR
14
       Company d/b/a ALBERTSONS; DOES I-             26-1(B)
15     V; ROE CORPORATIONS I-X,

16                                 Defendants.
17
18           Defendant, ALBERTSONS, LLC, by and through its undersigned attorneys, LEW

19    BRANDON, JR. ESQ., and SARA PASQUALE, ESQ., of BRANDON | SMERBER LAW

20    FIRM, and Plaintiff, KESIA GLADNEY, by and through PETER M. ANGULO, ESQ. of

21    ANGULO LAW GROUP, that the discovery schedule be extended pursuant to LR 26-4.

22     I.     Discovery Conducted to Date (LR 26-4(a)):

23           Both parties have submitted their initial NRCP 16.1 disclosures and multiple supplemental

24    disclosures. Both parties have served written discovery requests, to which both parties have served

25    responses. Plaintiff has provided Defendant with requested authorizations, allowing Defendant

26    the ability to request Plaintiff’s medical records in this personal injury action. The parties have

27    taken the depositions of Plaintiff, Defendant’s NRCP (30)(b)(6) designee, Reddy Ice NRCP

28




                                               Page 1 of 3
    Case 2:20-cv-01653-JAD-BNW Document 18 Filed 07/06/21 Page 2 of 3



1     (30)(b)(6) designee and percipient witness Sharon Payton-Peoples. The deposition of percipient

2     witness Lisalyn Jones is scheduled for July 14, 2021.

3      II.     Discovery to be Conducted (LR 26-4(b)):

4              The only discovery the parties are permitting are the depositions of Plaintiff’s medical

5     provider James E. Garber, M.D. and percipient witness James Shaw.

6      III.    The Reasons the Remaining Discovery Cannot Be Completed within the Time

7              Limits Set by the Discovery Plan (LR 26-4(c)):

8              A brief 30-day extension of the current discovery cutoff is requested for the purpose of

9     coordinating the depositions of Plaintiff’s medical provider Dr. Jason Garber and percipient

10    witness James Shaw. Dr. Garber and Mr. Shaw are unable to commit to a deposition date prior

11    to the current discovery cutoff of July 19, 2021, due to scheduling conflicts. Accordingly,

12    additional time will be needed to complete these depositions.

13     IV.     Proposed Schedule for Completing All Remaining Discovery (LR 26-4(d)):

14             The current discovery deadlines are as follows:

15             1. Discovery Cutoff (LR 26-1(b)(1)):                                July 19, 2021

16            The parties propose extending all discovery deadline by 30-days as follows:

17             2. Discovery Cutoff (LR 26-1(b)(1)):                                August 18, 2021

18    DATED this 6th day of July, 2021.                    DATED this 6th day of July, 2021.
19    ANGULO LAW GROUP                                     BRANDON | SMERBER LAW FIRM
20
      By: /s/ Peter M. Angulo, Esq.                        By: /s/ Lew Brandon, Jr., Esq.
21    PETER M. ANGULO, ESQ.                                LEW BRANDON, JR., ESQ.
      Nevada Bar No. 3672                                  Nevada Bar No. 5880
22    5545 S. Mountain Vista St., Suite F                  SARA PASQUALE, ESQ.
23    Las Vegas, Nevada 89120                              Nevada Bar No. 14412
      Attorney for Plaintiff                               139 E. Warm Springs Rd.
24                                                         Las Vegas, Nevada 89119
                                                           Attorneys for Defendant
25
      ///                                      Order
26                              IT IS SO ORDERED
      ///
27                              DATED: 2:05 pm, July 09, 2021
      ///
28


                                BRENDA WEKSLER
                                UNITED STATES MAGISTRATE JUDGE
                                             Page 2 of 3
